COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-040-CR


TIMOTHY E. LONG                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     A jury convicted Appellant Timothy E. Long of aggravated sexual assault

of a child under age fourteen and indecency with a child by contact. See Tex.

Penal Code Ann. § 21.11(a)(1) (Vernon 2003), § 22.021(a)(2)(B) (Vernon

Supp. 2008). Long pleaded true to the sexual offender notice enhancement

allegation in the indictment, and the trial court sentenced him to life




     1
         … See Tex. R. App. P. 47.4.
imprisonment for the aggravated sexual assault offense and thirty-five years’

confinement for the indecency offense. In a single issue, Long argues that the

State’s attorney made improper jury argument at the guilt phase that

substantially prejudiced his right to a fair trial. Specifically, he complains that

the following argument made by the State’s attorney was intended to create

a false impression in the minds of the jury and amounted to a comment on his

decision not to testify:

      Now, Defense Counsel chose to put on a case. She chose to put
      on the forensic interviewer. And who she didn’t call, was she did
      not show you anyone who could come up here - - no family
      member who could come up here and say he was a good man.
      You didn’t hear anybody come up here and say he was incapable
      of doing this.

      Long concedes that defense counsel did not lodge an objection to the

complained-of argument, but he argues that the jury argument amounted to

plain error. It is well established that when a defendant fails to object to a jury

argument or fails to pursue an objection to a jury argument to an adverse ruling,

he forfeits his right to complain about the argument on appeal. See Cockrell v.

State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996), cert. denied, 520 U.S.
1173 (1997); see also Threadgill v. State, 146 S.W.3d 654, 670 (Tex. Crim.

App. 2004) (reaffirming Cockrell); Ladd v. State, 3 S.W.3d 547, 569–70 (Tex.

Crim. App. 1999), cert. denied, 529 U.S. 1070 (2000); Rousseau v. State,



                                        2
Nos. 11-07-00157-CR, 11-07-00158-CR, 2009 WL 141857, at *2 (Tex.

App.—Eastland Jan. 22, 2009, pet. filed) (mem. op., not designated for

publication) (applying Cockrell in appeal from convictions for aggravated sexual

assault and indecency with a child). Because Long did not object to the State’s

argument, he failed to preserve this issue for appellate review. See Cockrell,
933 S.W.2d at 89. We overrule Long’s sole issue and affirm the trial court’s

judgment.


                                           PER CURIAM

PANEL: MEIER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 20, 2009




                                       3